Dismissed and Opinion Filed April 28, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00519-CV

                         IN RE ARTHUR ROY MORRISON, Relator

                 Original Proceeding from the 282nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F07-55832-S

                             MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Schenck
                                    Opinion by Justice Francis
       Relator filed this petition for writ of injunction requesting that the Court enjoin the

enforcement of the judgment rendered against him in the criminal case from which this

mandamus arises.     Relator’s attempt to enjoin enforcement of the judgment in this case

represents a collateral attack on his conviction. The only proper means of collaterally attacking a

final felony conviction is via petition for writ of habeas corpus under article 11.07 of the code of

criminal procedure. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5 (West Supp. 2014) (“After

conviction the procedure outlined in this Act shall be exclusive and any other proceeding shall be

void and of no force and effect in discharging the prisoner.”); Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding) (in granting writ of mandamus

to vacate judgment of conviction, court of appeals usurped the exclusive authority of court of

criminal appeals to grant post-conviction relief). This Court has no jurisdiction over complaints

that should be raised by post-conviction habeas corpus proceedings brought under article 11.07.
See TEX. CODE CRIM. P. Ann. arts. 11.05, 11.07 (West 2005 & Supp. 2014). We DISMISS the

petition for writ of injunction.




150519F.P05                                    /Molly Francis/
                                               MOLLY FRANCIS
                                               JUSTICE




                                         –2–